1
2
3
4
5
6
7
8
9
10                   UNITED STATES DISTRICT COURT
11                 CENTRAL DISTRICT OF CALIFORNIA
12 MARTIN ELFAND,                  CASE NO. 2:19-cv-00092-AB-MAA
13          Plaintiff,             CLASS ACTION
14
       v.                           ---------------- STIPULATED
                                   [PROPOSED]
15                                 PROTECTIVE ORDER
   WARNER BROS.
16 ENTERTAINMENT, INC., and DOES
   1-100,
17
18         Defendants.

19
20
21
22
23
24
25
26
27
28
                                          [PROPOSED] STIPULATED PROTECTIVE
                                                                    ORDER
 1 1.      A.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than the prosecution and defense of
 5 this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 6 petition the Court to enter the following Stipulated Protective Order. The parties
 7 acknowledge that this Order does not confer blanket protections on all disclosures or
 8 responses to discovery and that the protection it affords from public disclosure and
 9 use extends only to the limited information or items that are entitled to confidential
10 treatment under the applicable legal principles. The parties further acknowledge, as
11 set forth in Section 12.3, below, that this Stipulated Protective Order does not, on its
12 own, entitle them to file confidential information under seal; Civil Local Rule 79-5
13 sets forth the procedures that must be followed and the standards that will be applied
14 when a party seeks permission from the Court to file material under seal.
15         B.    GOOD CAUSE STATEMENT
16         This action is likely to involve valuable commercial, financial, and/or
17 proprietary materials and information for which special protection from public
18 disclosure and from use for any purpose other than the prosecution and defense of
19 this action is warranted. Such materials and information consist of, among other
20 things, confidential business or financial information, information regarding
21 confidential business practices, or other confidential commercial information
22 (including information implicating privacy rights of third parties) that is generally
23 unavailable to the public, or which may be privileged or otherwise protected from
24 disclosure under state or federal statutes, court rules, case decisions, or common
25 law. Accordingly, to expedite the flow of information, to facilitate the prompt
26 resolution of disputes over confidentiality of discovery materials, to adequately
27 protect information the parties are entitled to keep confidential, to ensure that the
28 parties are permitted reasonable necessary uses of such material in preparation for
                                               1         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 and in the conduct of trial, to address their handling at the end of the litigation, and
 2 to serve the ends of justice, a protective order for such information is justified in this
 3 matter. It is the intent of the parties that information will not be designated as
 4 confidential for tactical reasons and that nothing be so designated without a good
 5 faith belief that it has been maintained in a confidential, non-public manner, and
 6 there is good cause why it should not be part of the public record of this case.
 7 2.      DEFINITIONS
 8         2.1   Action: Martin Elfand v. Warner Bros. Entertainment Inc., Case No.
 9 2:19-cv-00092-AB-MAA (C.D. Cal.).
10         2.2   Challenging Party: a Party or Non-Party that challenges the designation
11 of information or items under this Order.
12         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
13 how it is generated, stored or maintained) or tangible things that qualify for
14 protection under Federal Rule of Civil Procedure 26(c), and, as specified above in
15 the Good Cause Statement, that a Designating Party believes, in good faith,
16 embodies, contains or reflects information or material that is used by the
17 Designating Party in, or pertaining to, its person or business, which information or
18 material is not generally known and which the Designating Party would normally
19 not reveal to third parties, including but not limited to confidential commercial,
20 proprietary, technical, business, financial, sensitive or private information or
21 material.
22         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
23 their support staff).
24         2.5   Designating Party: a Party or Non-Party that designates information or
25 items that it produces in disclosures or in responses to discovery as
26 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
27         2.6   Disclosure or Discovery Material: all items or information, regardless
28 of the medium or manner in which it is generated, stored, or maintained (including,
                                                2         [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1 among other things, testimony, transcripts, and tangible things), that are produced or
 2 generated in disclosures or responses to discovery in this matter.
 3         2.7   Expert: a person with specialized knowledge or experience in a matter
 4 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 5 an expert witness or as a consultant in this Action.
 6         2.8   “HIGHLY CONFIDENTIAL” Information or Items: information that
 7 constitutes CONFIDENTIAL Information and where the disclosure of which to a
 8 Party or non-Party would create a substantial risk of serious financial, competitive,
 9 or other injury that cannot be avoided by less restrictive means.
10         2.9   House Counsel: attorneys who are employees of a party to this Action.
11 House Counsel does not include Outside Counsel of Record or any other outside
12 counsel.
13         2.10 Non-Party: any natural person, partnership, corporation, association, or
14 other legal entity not named as a Party to this action.
15         2.11 Outside Counsel of Record: attorneys who are not employees of a party
16 to this Action but are retained to represent or advise a party to this Action and have
17 appeared in this Action on behalf of that party or are affiliated with a law firm which
18 has appeared on behalf of that party, and includes support staff.
19         2.12 Party: any party to this Action, including all of its officers, directors,
20 employees, consultants, retained experts, and Outside Counsel of Record (and their
21 support staffs).
22         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
23 Discovery Material in this Action.
24         2.14 Professional Vendors: persons or entities that provide litigation support
25 services (e.g., photocopying, videotaping, translating, preparing exhibits or
26 demonstrations, and organizing, storing, or retrieving data in any form or medium)
27 and their employees and subcontractors.
28         2.15 Protected Material: any Disclosure or Discovery Material that is
                                               3          [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 2        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 3 from a Producing Party.
 4 3.     SCOPE
 5        The protections conferred by this Stipulation and Order cover not only
 6 Protected Material (as defined above), but also (1) any information copied or
 7 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8 compilations of Protected Material; and (3) any testimony, conversations, or
 9 presentations by Parties or their Counsel that might reveal Protected Material.
10        Any use of Protected Material at trial shall be governed by the orders of the
11 trial judge. This Order does not govern the use of Protected Material at trial.
12 4.     DURATION
13        Even after final disposition of this litigation, the confidentiality obligations
14 imposed by this Order shall remain in effect until a Designating Party agrees
15 otherwise in writing or a court order otherwise directs. Final disposition shall be
16 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
17 or without prejudice; and (2) final judgment herein after the completion and
18 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
19 including the time limits for filing any motions or applications for extension of time
20 pursuant to applicable law.
21 5.     DESIGNATING PROTECTED MATERIAL
22        5.1    Exercise of Restraint and Care in Designating Material for Protection.
23 Each Party or Non-Party that designates information or items for protection under
24 this Order must take care to limit any such designation to specific material that
25 qualifies under the appropriate standards. The Designating Party must designate for
26 protection only those parts of material, documents, items, or oral or written
27 communications that qualify so that other portions of the material, documents,
28 items, or communications for which protection is not warranted are not swept
                                               4         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 unjustifiably within the ambit of this Order.
 2        Mass, indiscriminate, or routinized designations are prohibited. Designations
 3 that are shown to be clearly unjustified or that have been made for an improper
 4 purpose (e.g., to unnecessarily encumber the case development process or to impose
 5 unnecessary expenses and burdens on other parties) may expose the Designating
 6 Party to sanctions.
 7        If it comes to a Designating Party’s attention that information or items that it
 8 designated for protection do not qualify for protection, that Designating Party must
 9 promptly notify all other Parties that it is withdrawing the inapplicable designation
10        5.2    Manner and Timing of Designations. Except as otherwise provided in
11 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
13 under this Order must be clearly so designated before the material is disclosed or
14 produced.
15        Designation in conformity with this Order requires:
16        (a)    for information in documentary form (e.g., paper or electronic
17 documents, but excluding transcripts of depositions or other pretrial or trial
18 proceedings), that the Producing Party affix at a minimum, the legend
19 “CONFIDENTIAL”             or     “HIGHLY         CONFIDENTIAL”            (hereinafter
20 “CONFIDENTIAL legend”), to each page that contains Protected Material. If only a
21 portion or portions of the material on a page qualifies for protection, the Producing
22 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
23 markings in the margins).
24        A Party or Non-Party that makes original documents available for inspection
25 need not designate them for protection until after the inspecting Party has indicated
26 which documents it would like copied and produced. During the inspection and
27 before the designation, all of the material made available for inspection shall be
28 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                               5         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 documents it wants copied and produced, the Producing Party must determine which
 2 documents, or portions thereof, qualify for protection under this Order. Then, before
 3 producing the specified documents, the Producing Party must affix the
 4 CONFIDENTIAL legend to each page that contains Protected Material, as
 5 appropriate. If only a portion or portions of the material on a page qualifies for
 6 protection, the Producing Party also must clearly identify the protected portion(s)
 7 (e.g., by making appropriate markings in the margins).
 8         (b)   for testimony given in depositions, that the Designating Party identify
 9 at a deposition, or by written notice within ten (10) days after receipt of a deposition
10 transcript, the portion or portions of the testimony that contain Protected Material.
11 Such designations shall be made on the record whenever possible. If designation is
12 made at a deposition, the court reporter and video technician shall mark the
13 transcript accordingly, so that the originals of said deposition transcripts and all
14 copies thereof shall bear the appropriate CONFIDENTIAL legend. If notice is given
15 within the 10-day period, all counsel receiving such notice shall be responsible for
16 affixing that legend to any copies of the designated transcript or portion thereof in
17 their possession. Access to deposition transcripts so designated shall be limited in
18 accordance with the terms of this Order. Until expiration of the 10-day period, the
19 entire deposition transcript shall be treated as Protected Material.
20         (c)   for information produced in some form other than documentary and for
21 any other tangible items, that the Producing Party affix in a prominent place on the
22 exterior of the container or containers in which the information is stored the legend
23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions
24 of the information warrants protection, the Producing Party, to the extent
25 practicable, shall identify the protected portion(s).
26         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive
28 the Designating Party’s right to secure protection under this Order for such material.
                                                6          [PROPOSED] STIPULATED PROTECTIVE
                                                                                     ORDER
 1 Upon timely correction of a designation, the Receiving Party must make reasonable
 2 efforts to assure that the material is treated in accordance with the provisions of this
 3 Order.
 4 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time that is consistent with the Court’s
 7 Scheduling Order.
 8        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 9 resolution process under Local Rule 37.1 et seq. or follow the procedures for
10 informal, telephonic discovery hearings on the Court's website.
11        6.3    The burden of persuasion in any such challenge proceeding shall be on
12 the Designating Party. Frivolous challenges, and those made for an improper
13 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14 parties) may expose the Challenging Party to sanctions. Unless the Designating
15 Party has waived or withdrawn the confidentiality designation, all parties shall
16 continue to afford the material in question the level of protection to which it is
17 entitled under the Producing Party’s designation until the Court rules on the
18 challenge.
19   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
20        7.1    Basic Principles. A Receiving Party may use Protected Material that is
21 disclosed or produced by another Party or by a Non-Party in connection with this
22 Action only for prosecuting, defending, or attempting to settle this Action. Such
23 Protected Material may be disclosed only to the categories of persons and under the
24 conditions described in this Order. When the Action has been terminated, a
25 Receiving Party must comply with the provisions of section 13 below (FINAL
26 DISPOSITION).
27        Protected Material must be stored and maintained by a Receiving Party at a
28 location and in a secure manner that ensures that access is limited to the persons
                                               7         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 authorized under this Order.
 2        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3 otherwise ordered by the Court or permitted in writing by the Designating Party, a
 4 Receiving     Party    may     disclose   any    information   or   item    designated
 5 “CONFIDENTIAL” only to:
 6        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 7 as (i) employees of said Outside Counsel of Record to whom it is reasonably
 8 necessary to disclose the information for this Action, and (ii) contract attorneys, if
 9 any, hired by said Outside Counsel to perform document review functions on behalf
10 of and at the direction of said Outside Counsel provided that such contract attorneys
11 have signed the “Acknowledgment and Agreement to Be Bound” that is attached
12 hereto as Exhibit A;
13        (b)    the officers, directors, and employees (including House Counsel) of the
14 Receiving Party to whom disclosure is reasonably necessary for this Action;
15        (c)    Experts (as defined in this Order) of the Receiving Party to whom
16 disclosure is reasonably necessary for this Action and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18        (d)    the Court and its personnel;
19        (e)    court reporters, videographers (and their staff) engaged for depositions,
20 inspections, hearings, and other proceedings in this Action;
21        (f)    professional jury or trial consultants, mock jurors, and Professional
22 Vendors to whom disclosure is reasonably necessary for this Action and who have
23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24        (g)    the author or recipient of a document containing the information or a
25 custodian or other person who otherwise possessed or knew the information;
26        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
27 Action to whom disclosure is reasonably necessary. Pages of transcribed deposition
28 testimony or exhibits to depositions that reveal Protected Material may be separately
                                                8        [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 bound by the court reporter and may not be disclosed to anyone except as permitted
 2 under this Stipulated Protective Order; and
 3        (i)    any mediator or settlement officer, and their supporting personnel,
 4 mutually agreed upon by any of the parties engaged in settlement discussions.
 5        7.3    Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
 6 Unless ordered by the Court or permitted in writing by the Designating Party, any
 7 information or item designated “HIGHLY CONFIDENTIAL” may be disclosed
 8 only to the same people with access to “CONFIDENTIAL” information or items,
 9 except the following:
10        (a)    the officers, directors, and employees (excluding House Counsel, who
11 may access the information) of the Receiving Party, or if the Receiving Party is an
12 individual, then the Receiving Party himself; and
13        (b)    any deposition, trial, or hearing witness who did not previously have
14 access to the “HIGHLY CONFIDENTIAL” information. To the extent a party
15 believes that a witness who did not previously have access to the “HIGHLY
16 CONFIDENTIAL” information should nevertheless be shown such information at a
17 deposition or at trial, then the Designating Party shall consider in good faith whether
18 the designation may be changed to a “Confidential” designation for that limited
19 purpose and upon the witness’s written confirmation that he/she will be bound by
20 this Protective Order. Nothing herein shall be construed as requiring the Designating
21 Party to agree to provide access or to prevent the Receiving Party from seeking
22 relief from the Court to allow for the limited access described above.
23 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24        IN OTHER LITIGATION
25        If a Party is served with a subpoena or a court order issued in other litigation
26 that compels disclosure of any information or items designated in this Action as
27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
28        (a)    promptly notify in writing the Designating Party. Such notification
                                               9         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 shall include a copy of the subpoena or court order;
 2        (b)    promptly notify in writing the party who caused the subpoena or order
 3 to issue in the other litigation that some or all of the material covered by the
 4 subpoena or order is subject to this Protective Order. Such notification shall include
 5 a copy of this Stipulated Protective Order; and
 6        (c)    cooperate with respect to all reasonable procedures sought to be
 7 pursued by the Designating Party whose Protected Material may be affected.
 8        If the Designating Party timely seeks a protective order, the Party served with
 9 the subpoena or court order shall not produce any information designated in this
10 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
11 determination by the court from which the subpoena or order issued, unless the
12 Party has obtained the Designating Party’s permission. The Designating Party shall
13 bear the burden and expense of seeking protection in that court of its confidential
14 material and nothing in these provisions should be construed as authorizing or
15 encouraging a Receiving Party in this Action to disobey a lawful directive from
16 another court.
17 9.     A     NON-PARTY’S       PROTECTED          MATERIAL       SOUGHT      TO    BE
18        PRODUCED IN THIS LITIGATION
19        (a)    The terms of this Order are applicable to information produced by a
20 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
21 CONFIDENTIAL.” Such information produced by Non-Parties in connection with
22 this litigation is protected by the remedies and relief provided by this Order. Nothing
23 in these provisions should be construed as prohibiting a Non-Party from seeking
24 additional protections.
25        (b)    In the event that a Party is required, by a valid discovery request, to
26 produce a Non-Party’s confidential information in its possession, and the Party is
27 subject to an agreement with the Non-Party not to produce the Non-Party’s
28 confidential information, then the Party shall:
                                              10          [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1               (1)   promptly notify in writing the Requesting Party and the Non-
 2 Party that some or all of the information requested is subject to a confidentiality
 3 agreement with a Non-Party;
 4               (2)   promptly provide the Non-Party with a copy of the Stipulated
 5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6 specific description of the information requested; and
 7               (3)   make the information requested available for inspection by the
 8 Non-Party, if requested.
 9        (c)    If the Non-Party fails to seek a protective order from this Court within
10 14 days of receiving the notice and accompanying information, the Receiving Party
11 may produce the Non-Party’s confidential information responsive to the discovery
12 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13 not produce any information in its possession or control that is subject to the
14 confidentiality agreement with the Non-Party before a determination by the Court.
15 Absent a court order to the contrary, the Non-Party shall bear the burden and
16 expense of seeking protection in this Court of its Protected Material.
17 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19 Protected Material to any person or in any circumstance not authorized under this
20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
22 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
23 persons to whom unauthorized disclosures were made of all the terms of this Order,
24 and (d) request such person or persons to execute the “Acknowledgment and
25 Agreement to Be Bound” that is attached hereto as Exhibit A.
26 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27        PROTECTED MATERIAL
28        When a Producing Party gives notice to Receiving Parties that certain
                                              11         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 inadvertently produced material is subject to a claim of privilege or other protection,
 2 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 3 Procedure 26(b)(5)(B), e.g., the Receiving Parties must promptly return, sequester,
 4 or destroy the specified information and any copies they have. Similarly, if a
 5 Receiving Party receives information that the Receiving Party believes in good faith
 6 may be subject to a claim of privilege or protection from discovery, the Receiving
 7 Party shall promptly identify the information to the Producing Party and shall
 8 likewise comply with Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 9 is not intended to modify whatever procedure may be established in an e-discovery
10 order that provides for production without prior privilege review.
11        The parties further agree and stipulate that the production or disclosure of any
12 information (including documents) in this action that a Producing Party later claims
13 should not have been produced due to a privilege or protection from discovery,
14 including but not limited to any attorney-client privilege, work product protection,
15 joint defense privilege, or settlement privilege, shall not be deemed to waive any
16 such privilege or protection.
17        Furthermore, when a Producing Party or Receiving Party identifies such
18 privileged or protected information, a Receiving Party: 1) shall not use, and shall
19 immediately cease any prior use of, such information; 2) shall take reasonable steps
20 to retrieve the information from others to whom the Receiving Party disclosed the
21 information; and 3) upon the resolution of any dispute regarding the applicability of
22 a claimed privilege, and upon a specific request from the Producing Party, shall
23 return or destroy all information and copies not previously returned or destroyed
24 pursuant to this Section 11, i.e., information sequestered, and confirm compliance
25 within three (3) business days of such request. Notwithstanding this provision, no
26 party shall be required to return or destroy any information that may exist on any
27 disaster recovery backup system.
28        No one shall use the fact or circumstances of production of information in this
                                              12         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 action to argue that any privilege or protection has been waived. Within thirty (30)
 2 days after a Producing Party or Receiving Party identifies the information, and not
 3 thereafter, the Receiving Party may file a motion to compel the production of the
 4 information on the basis that: (a) the information was never privileged or protected
 5 from disclosure; or (b) any applicable privilege or immunity has been waived by
 6 some act other than the production of the information in this action. The Receiving
 7 Party may not reference or make any use of the contents of the information at issue
 8 in connection with such a motion. The Producing Party and the Receiving Party
 9 shall meet and confer in accordance with this Court’s rules and procedures before
10 any such motion.
11        To the extent that any such unintentionally produced material has been used,
12 included, referenced, or summarized in a pleading, deposition or other proceeding,
13 nothing in this paragraph shall require a Receiving Party to purge, redact, or excise
14 any such information that has been used in good faith before a request for the return
15 of the unintentionally produced material.
16 12.    MISCELLANEOUS
17        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18 person to seek its modification by the Court in the future.
19        12.2 Right to Assert Other Objections. By stipulating to the entry of this
20 Protective Order no Party waives any right it otherwise would have to object to
21 disclosing or producing any information or item on any ground not addressed in this
22 Stipulated Protective Order. Similarly, no Party waives any right to object on any
23 ground to use in evidence of any of the material covered by this Protective Order.
24        12.3 Filing Protected Material. A Party that seeks to file under seal any
25 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
26 only be filed under seal pursuant to a court order authorizing the sealing of the
27 specific Protected Material at issue. If a Party's request to file Protected Material
28 under seal is denied by the Court, then the Receiving Party may file the information
                                               13       [PROPOSED] STIPULATED PROTECTIVE
                                                                                  ORDER
 1 in the public record unless otherwise instructed by the Court.
 2         12.4 Expert Material. With respect to expert discovery, the following
 3 communications and materials relating to expert witnesses and/or non-testifying
 4 consultants in this litigation shall not be the subject of discovery or inquiry at trial:
 5 (a) drafts of any expert disclosures or analysis (including reports, declarations,
 6 affidavits, or any other form of testimony); (b) communications, whether written or
 7 oral, between an expert or consultant on the one hand and counsel for the Party
 8 retaining said expert or consultant on the other hand; (c) notes or preparatory
 9 materials taken by or on behalf of any expert or consultant; (d) emails, lists,
10 agendas, outlines, memoranda, presentations, and letters, whether in draft or any
11 other form, that are provided to, or by or on behalf of, any expert or consultant; and
12 (e) any other types of preliminary work product created by or on behalf of any
13 expert or consultant. The foregoing exemptions from discovery shall not apply to
14 any communications or materials, including those listed above, on which any expert,
15 in any disclosure, expressly relies as a basis for an opinion. Communications and
16 materials exempt from discovery under this provision shall be treated as attorney
17 work product, and need not be listed on any privilege log.
18 13.     FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20 days of a written request by the Designating Party, each Receiving Party must return
21 all Protected Material to the Producing Party or destroy such material. As used in
22 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected
24 Material. Whether the Protected Material is returned or destroyed, the Receiving
25 Party must submit a written certification to the Producing Party (and, if not the same
26 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27 (by category, where appropriate) all the Protected Material that was returned or
28 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                               14         [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1 abstracts, compilations, summaries or any other format reproducing or capturing any
 2 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5 reports, attorney work product, and consultant and expert work product, even if such
 6 materials contain Protected Material. Any such archival copies that contain or
 7 constitute Protected Material remain subject to this Protective Order as set forth in
 8 Section 4 (DURATION).
 9 14.    Any violation of this Order may be punished by any and all appropriate
10 measures including, without limitation, contempt proceedings and/or monetary
11 sanctions.
12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
14 DATED: August 7, 2019
15   /s/ Jeffrey A. Koncius
16   JOHNSON & JOHNSON LLP
     Neville L. Johnson
17   Douglas L. Johnson
     Jordanna G. Thigpen
18
19   KIESEL LAW LLP
     Paul R. Kiesel
20   Jeffrey A. Koncius
21   Nicole Ramirez

22   BOUCHER LLP
     Raymond P. Boucher
23   Shehnaz M. Bhujwala
24
     Attorneys for Plaintiff
25
26
27
28
                                              15         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1                                      EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    _____________________________             [print   or   type    full   name],   of
 4 _____________________________________ [print or type full address], declare
 5 under penalty of perjury that I have read in its entirety and understand the Stipulated
 6 Protective Order that was issued by the United States District Court for the Central
 7 District of California on _______ in the case of Martin Elfand v. Warner Bros.
 8 Entertainment Inc., Case No. 2:19-cv-00092-AB-MAA. I agree to comply with and
 9 to be bound by all the terms of this Stipulated Protective Order and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
12 any information or item that is subject to this Stipulated Protective Order to any
13 person or entity except in strict compliance with the provisions of this Order.
14        I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint __________________________ [print
18 or type full name] of _______________________________________ [print or type
19 full address and telephone number] as my California agent for service of process in
20 connection with this action or any proceedings related to enforcement of this
21 Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24 Printed name: _______________________________
25 Signature: __________________________________
26
27
28
                                              17            [PROPOSED] STIPULATED PROTECTIVE
                                                                                      ORDER
